EHRLICH, 0. J.
The action is for brokerage in procuring a customer for certain premises known as “No. 532 Ninth Avenue,” this city. The case involved the questions whether the plaintiffs had been employed to make the sale, and whether they were the procuring cause thereof. The court left these questions to the jury, under a clear charge, and they found that the plaintiffs had been employed by the defendant, and that the purchaser had been procured through . their instrumentality. The evidence sufficiently sustains the jury’s finding, and the judgment and order appealed from must be affirmed, with costs.